                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DISTRICT


  UNITED STATES OF AMERICA

                      Plaintiff
                                                      Case No. 2:19-cr-197
           vs.
                                                      Judge Michael H. Watson

  TROY BALGO

                      Defendant


     NOTICE AND BILL OF PARTICULARS FOR FORFEITURE OF PROPERTY

         The United States of America hereby files the following Notice and Bill of Particulars for

Forfeiture of Property.

         The forfeiture allegation pending in this case seeks forfeiture of property that constitutes

and is derived from the proceeds obtained directly and indirectly from the violations set forth in

Counts One through Nine of the Indictment, and all property used or intended to be used, in any

manner or part, to commit, or to facilitate the commission of the violations alleged in Counts One

and Two pursuant to 18 U.S.C. § 982(a)(7) and Counts Three through Nine pursuant to 21 U.S.C.

§ 853.

         The United States hereby gives notice that it is seeking forfeiture of $2,814,728.64 in

United States currency, which was seized based on three seizure warrants issued on September 19,

2019, and real property located at 66766 Graham Road, St. Clairsville, Ohio 43950; 66780

Graham Road, St. Clairsville, Ohio 43950; 0 Graham Road, St. Clairsville, Ohio 43950; 187-189

West Main Street, St. Clairsville, Ohio 43950; 160 Newell Avenue, St. Clairsville, Ohio 43950;

and 135 High Street, St. Clairsville, Ohio 43950, constituting property derived from proceeds
directly traceable to the violations alleged in Counts One through Nine, or used to commit or to

facilitate the violations alleged in Counts One through Nine of the Indictment.


                                             Respectfully submitted,

                                             DAVID M. DEVILLERS
                                             United States Attorney

                                             ALLAN J. MEDINA
                                             United States Department of Justice
                                             Acting Chief, Health Care Fraud Unit
                                             Criminal Division, Fraud Section


                                     By:     s/Christopher Jason
                                             Christopher Jason
                                             Trial Attorney
                                             U.S. Department of Justice
                                             PA State Bar No. 312373
                                             303 Marconi Boulevard, # 200
                                             Columbus, OH 43215
                                             Phone: 202-262-6438
                                             E-mail: christopher.jason@usdoj.gov

Dated: November 27, 2019




                                                2
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of November, 2019, I filed the foregoing
Notice and Bill of Particulars for Forfeiture of Property with the Clerk of Courts using the
CM/ECF system for electronic delivery to all counsel of record, and provided an electronic copy
to the defendant’s counsel of record.



                                    By:    s/Christopher Jason
                                           Christopher Jason
                                           Trial Attorney
                                           U.S. Department of Justice
                                           PA State Bar No. 312373
                                           303 Marconi Boulevard, # 200
                                           Columbus, OH 43215
                                           Phone: 202-262-6438
                                           E-mail: christopher.jason@usdoj.gov




                                              3
